Citation Nr: 1709011	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for residuals of right shoulder surgery.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3. Entitlement to a compensable rating for a deviated septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the "Tiger Team" located at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New Orleans, Louisiana has retained jurisdiction over this matter.

In a May 2008 rating decision, the RO granted a 10 percent rating for the Veteran's service-connected right knee chondromalacia, effective from December 19, 2005.  The Veteran has continued his appeal for a higher rating.  

In July 2010, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing is of record.  In a letter dated in October 2016, the Veteran was advised that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and advised him he had the right to request another hearing.  He was also advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  Review of the record shows that the Veteran has not responded, thus the Board will proceed with this appeal.

In July 2012, this case was remanded for additional development.

The issues of entitlement to service connection for residuals of right shoulder surgery and entitlement to a higher rating for chondromalacia of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's deviated septum manifested at most with some nasal obstruction, without bilateral nasal passages obstructed to a degree more than 50 percent or one nasal passage completely obstructed.


CONCLUSION OF LAW

The criteria for a compensable rating for a deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6502 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided herein, VA provided adequate notice in letters sent to the Veteran in May 2006 and September 2006.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In that regard, the Board notes that in the June 2012 remand, the Board directed that a request be made to the National Personnel Records Center (NPRC) for the Veteran's service treatment records, that all VA outpatient records dated from April 2010 to the present be obtained, and that records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim be obtained from the Social Security Administration (SSA).  Review of the record shows that such was accomplished.  Additionally, in the June 2012 remand, the Board directed that, with any needed assistance from the Veteran, obtain all treatment records from Dr. C.W.K. dated since June 2006, as well as the report of a surgical procedure to address his deviated septum performed at a private facility in Slidell in April 2007.  The Veteran did not respond to the RO's letter dated in February 2013 requesting that he send any medical reports for Dr. C.W.K. or that, if he wanted the RO to obtain the records, the Veteran was to complete and return the attached authorizations.  He also did not respond to the RO's letter dated in January 2015, requesting he provide the report of a surgical procedure for his deviated septum performed at a private facility in Slidell in April 2007.  The Board finds that VA has satisfied its duty to assist, including substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the VA examination in June 2008 is adequate, noting that the examiner completed all necessary testing, examined the Veteran, and described the impact of his deviated septum.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the Board notes that neither the Veteran nor his representative has argued that the June 2008 authorized VA examination was inadequate, or that the Veteran's deviated septum symptoms have worsened since that time.  The record likewise does not indicate that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); VAOPGCPREC 11-95 (1995).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board also notes that the Veteran was provided an opportunity to set forth his contentions during a hearing in July 2010 before a Veterans Law Judge who no longer works at the Board.  A letter was sent to the Veteran in October 2016 advising him he had the right to request another hearing, but he did not respond.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The transcript reflects that at the July 2010 Travel Board hearing, the Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102 (c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2. 
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

III. Factual Background and Analysis

The Veteran contends he should be entitled to a compensable rating for his deviated nasal septum.  

The record reflects that he his deviated nasal septum has been considered under DC 6502, which provides that a 10 percent rating is warranted for 50 percent obstruction of the nasal passage on both side or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.

On a VA examination in June 2008, it was noted that the Veteran had a history of deviated nasal septum with obstructive sleep apnea and turbinate hypertrophy.  It was noted that he underwent septoplasty with turbinate reduction and subsequently had uvulopalatopharyngoplasty (UPPP), and that this resulted in an ability to tolerate the CPAP and breathe through his nose without difficulty.  It was noted that his deviated septum had an onset in 1979, as a result of 2 training accidents and 5 sports-related accidents, and was noted to be improved since onset.  It was also noted that he underwent surgery in August 2007 for a deviated nasal septum with revision of turbinates.  It was noted that he had seasonal nasal allergies, but no history of sinusitis and no current rhinitis.  He had no current sinus disease or symptoms, and there was no breathing difficulty.  There were no signs of nasal obstruction, no nasal polyps present, no septal deviation, no permanent hypertrophy of the turbinates from bacterial rhinitis, and no tissue loss, scarring, or deformity of the nose.  The examiner noted that the Veteran's septum was surgically repaired with resolution of his nasal symptoms, and that that the Veteran could not work because of problems with his joints and bones.

After reviewing the record, the Board concludes that a compensable rating is not warranted for the Veteran's deviated septum.  In that regard, the competent evidence of record does not demonstrate at least 50 percent obstruction of the nasal passages or complete obstruction on one side, as required for a 10 percent disability rating under DC 6502.  The Board acknowledges that the Veteran contends he should be awarded a compensable rating, noting that in his notice of disagreement, the Veteran claimed he was scheduled for surgery in September 2007, secondary to breathing obstruction and chronic nasal problems.  Thereafter, in his substantive appeal, he reported had surgery in November 2007 to clear the obstructions.  While it appears that there was at least some obstruction prior to the Veteran's nasal surgery in 2008, at no time do the records demonstrate that such obstruction was to at least 50 percent on both sides or was complete on one side.  Likewise, on the VA examination in June 2008, no obstruction was noted.  The Board notes that the Veteran was asked to submit copies of the private treatment records both leading up to and including the November 2007 surgical treatment; however, not only has he not provided VA with copies of those treatment records, but he has also not provided any authorization forms allowing VA to obtain such records on his behalf.  Therefore, the June 2008 VA examination report remains the most competent evidence of record in this matter.

While the Veteran is competent to report any nasal symptoms he has had, the Veteran is not competent to report the percentage of obstruction in his nasal passages, as that requires medical expertise to diagnose and measure.  Moreover, the competent medical evidence of record, including a VA examination in 2008 demonstrates that his nasal passages were not found to be obstructed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

2. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008), but finds that in this case, the record does not show that the Veteran's deviated nasal septum is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the service-connected disability is inadequate.  With regard to the deviated septum, the Board notes that his condition is essentially asymptomatic, as there is now showing of any current nasal obstruction for which the rating criteria would provide a compensable rating.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A compensable rating for a deviated septum is denied.


REMAND

1. Residuals of Right Shoulder Injury

The Veteran essentially contends he injured his right shoulder in service in Germany in 1992, while training with the Army Rangers.

Service treatment records (STRs) show no report or finding of a right shoulder injury.  Post-service records show that in September 2006, the Veteran underwent surgery on his right shoulder, after he had been reporting progressive shoulder pain for over a year and an MRI was suggestive of a labral tear.  His pre-operative diagnoses were listed as osteoarthritis of the acromioclavicular joint, right shoulder; chronic impingement syndrome, right shoulder; and posterior instability. 

In a letter dated in July 2010, Dr. C.W.K. opined, after a review of the Veteran's STRs, that the medical problems related to his left and right shoulders, as well as his knees, were a direct result of overuse and injuries while on active duty service. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's right shoulder disorder, to include whether such disorder had an onset in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, supra.

2. Chondromalacia of the Right Knee

The Veteran contends he should be entitled to a rating in excess of 10 percent for chondromalacia of the right knee.  The record reflects that he last underwent a VA examination to assess the current severity of his right knee in June 2006.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); see also VAOPGCPREC 11-95 (1995).  In this case, however, review of the record since 2006 suggests there has been a worsening of the Veteran's right knee disability.  

In that regard, VA treatment records showed that in July 2008, the Veteran wore a right knee brace.  Additionally, in a letter dated in November 2012 from Dr. F.G.R., obtained from the SSA, it was noted that the Veteran reported having undergone arthroscopic surgery on both knees, and that he was scheduled for further arthroscopic procedure on the right knee, however, there were no clinical notes available regarding his knee complaints.  It was also noted that the Veteran reported being in chronic pain at a level of 5 or 6 on a scale of 10, and primarily in his left shoulder and both knees, with the right worse than the left.  On physical examination, it was noted that he wore a heavy leather brace over the right thigh and right calf, and that the right knee appeared to be somewhat widened, but there was no heat or effusion.  Range of motion in the knee appeared to be satisfactory, and he was to straight leg raise to nearly 90 degrees bilaterally without radicular pain.  It was noted that his most significant complaints at this time included a painful right knee.
On a VA Form 646 (Statement of Accredited Representation in Appealed Case) dated in November 2015, with regard to his right knee, the Veteran's representative reported that the Veteran suffered from chronic pain, laxity and a reduced range of motion that prevented him from being able to crawl, crouch and climb.

As noted above, the Veteran has not been afforded a VA examination for his right knee in over 10 years.  As the record raises questions as to the current severity of his right knee disability, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain copies of any recent VA and/or private treatment for his right shoulder and/or right knee chondromalacia.  If any of the above requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

2. After all available and additional records are associated with the claims file, schedule the Veteran for appropriate VA examination to determine the nature and probable etiology of any right shoulder condition, and residuals of right shoulder surgery.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any right shoulder condition had an onset in service or are causally related to service, to include the Veteran's report of injuring his right shoulder in 1992 while training with the Army Rangers.  In so opining, the examiner must consider and discuss the July 2010 opinion from Dr. C.W.K.  Further, the examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

3. After all available and additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the Veteran's right knee chondromalacia.  In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


